FILED
                             NOT FOR PUBLICATION                            JUN 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEDRINA GUADALUPE BOLANOS-                       No. 08-74730
VENTURA,
                                                 Agency No. A098-432-452
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Pedrina Guadalupe Bolanos-Ventura, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s decision denying her application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir. 2005),

and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Bolanos-Ventura

did not establish past persecution based on her experiences in El Salvador. See id.

at 1153-54 (two “serious” but anonymous threats coupled with harassment and de

minimis property damage did not constitute past persecution). Substantial evidence

also supports the agency’s conclusion that Bolanos-Ventura failed to establish a

well-founded fear of future persecution. See id. at 1154 (fear of future persecution

too speculative). Accordingly, Bolanos-Ventura’s asylum claim fails.

      Because Bolanos-Ventura failed to establish eligibility for asylum, she

necessarily failed to meet the more stringent standard for withholding of removal.

See id.

      Finally, Bolanos-Ventura fails to raise any substantive challenge to the

denial of her CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not addressed in the argument portion of a brief are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-74730